Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claims 1 and 4.  The examiner respectfully disagrees.  Yang et al. (figure 2) discloses a display device as claimed including the first cell gap is less than the second cell gap (see annotated drawing 1); and an area of a first region with the first cell gap is smaller than an area of a second region with the second cell gap (see annotated drawing 1).  Yang et al. (figure 2) further discloses the liquid crystal layer has a first cell gap in the first region and a second cell gap in the second region (see annotated drawing 2), and the first cell gap and the second cell gap are thicknesses of the liquid crystal layer, the first cell gap is less than the second cell gap (see annotated drawing 2).  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Sato et al. teaches a liquid crystal layer located between the first substrate and the second substrate and including streaky polymers and liquid crystal molecules and a light-emitting element (see at least paragraphs 0009-0010).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Sato et al. in order to suppress degradation in display quality, improve the power consumption and achieve a novel semiconductor device.  Therefore, Yang et al. as modified by Sato et al. teaches the first cell gap and the second cell gap are thicknesses of the liquid crystal layer including streaky polymers and liquid crystal molecules.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0036959) in view of Sato et al. (US 2012/0069063).
Regarding claim 1, Yang et al. (figure 2) discloses a display device comprising: 
a first substrate; 
a second substrate (100, 200); 
a liquid crystal layer (400) located between the first substrate and the second substrate; and 
wherein the first substrate comprises a transparent substrate, a scanning line, a signal line crossing the scanning line, a switching element electrically connected to the scanning line and the signal line, an organic insulating film (371; see at least paragraph 0032) overlapping the switching element, and a pixel electrode (420) electrically connected to the switching element, 
the organic insulating film is formed of a transparent organic insulating material, 
a thickness of the organic insulating film located between the transparent substrate and the pixel electrode (around the spacer area 420 or the contact hole 710) is less than a thickness of the organic insulating film overlapping the switching element, 
the liquid crystal layer has a first cell gap directly above the organic insulating film overlapping the switching element and a second cell gap directly above the pixel electrode (see annotated drawing 1), and 
the first cell gap and the second cell gap are thicknesses of the liquid crystal layer,
the first cell gap is less than the second cell gap (see annotated drawing 1); and 
an area of a first region with the first cell gap is smaller than an area of a second region with the second cell gap (see annotated drawing 1).
Yang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Yang et al. is silent regarding a liquid crystal layer located between the first substrate and the second substrate and including streaky polymers and liquid crystal molecules and a light-emitting element.  Sato et al. teaches a liquid crystal layer located between the first substrate and the second substrate and including streaky polymers and liquid crystal molecules and a light-emitting element (see at least paragraphs 0009-0010).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Sato et al. in order to suppress degradation in display quality, improve the power consumption and achieve a novel semiconductor device.  Therefore, Yang et al. as modified by Sato et al. teaches the first cell gap and the second cell gap are thicknesses of the liquid crystal layer including streaky polymers and liquid crystal molecules.


    PNG
    media_image1.png
    656
    982
    media_image1.png
    Greyscale

Regarding claim 4, Yang et al. (figure 2) discloses a display device comprising: 
a first substrate; 
a second substrate (100, 200); 
a liquid crystal layer (400) located between the first substrate and the second substrate; and 
wherein the first substrate comprises a transparent substrate, a scanning line, a signal line crossing the scanning line, a switching element electrically connected to the scanning line and the signal line, an organic insulating film (370; see at least paragraph 0032) overlapping the switching element, and a pixel electrode (420) electrically connected to the switching element, 
the organic insulating film is formed of a transparent organic insulating material, 
the organic insulating film is not between the transparent substrate and the pixel electrode, 
an area of a first region where the organic insulating film exists is smaller than an area of a second region where the organic insulating film does not exist,
the liquid crystal layer has a first cell gap in the first region and a second cell gap in the second region (see annotated drawing 2), and 
the first cell gap and the second cell gap are thicknesses of the liquid crystal layer,
the first cell gap is less than the second cell gap (see annotated drawing 2).

    PNG
    media_image2.png
    660
    969
    media_image2.png
    Greyscale


Yang et al. discloses the limitations as shown in the rejection of claim 4 above.  However, Yang et al. is silent regarding a liquid crystal layer located between the first substrate and the second substrate and including streaky polymers and liquid crystal molecules and a light-emitting element.  Sato et al. teaches a liquid crystal layer located between the first substrate and the second substrate and including streaky polymers and liquid crystal molecules and a light-emitting element (see at least paragraphs 0009-0010).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Sato et al. in order to suppress degradation in display quality, improve the power consumption and achieve a novel semiconductor device. to suppress degradation in display quality, improve the power consumption and achieve a novel semiconductor device.  Therefore, Yang et al. as modified by Sato et al. teaches the first cell gap and the second cell gap are thicknesses of the liquid crystal layer including streaky polymers and liquid crystal molecules.
Regarding claim 5, Yang et al. (figure 2) discloses wherein the first substrate comprises: an inorganic insulating film (170) located between the transparent substrate and the pixel electrode; and a capacitance electrode (150, 230b) located between the inorganic insulating film and the pixel electrode, the capacitance electrode is in contact with an upper surface of the inorganic insulating film.
Regarding claim 6, Yang et al. (figure 2) discloses wherein the first substrate comprises a metal line (170) electrically connected to the capacitance electrode (150, 230b), and the organic insulating film is located in at least one of a location between the scanning line and the metal line and a location between the signal line and the metal line.
Regarding claim 10, Yang et al. (figure 2) discloses wherein the organic insulating film overlaps at least one of the scanning line and the signal line in a planar view.
Regarding claim 15, Yang et al. (figure 2) discloses wherein the organic insulating film overlaps at least one of the scanning line and the signal line in a planar view.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Sato et al.; further in view of Kim et al. (US 2004/0109101).
Regarding claim 2, Yang et al. as modified by Sato et al. teaches the limitations as shown in the rejection of claim 4 above.  However, Yang et al. as modified by Sato et al. is silent regarding an inorganic insulating film.  Kim et al. (figures 1-4I) teaches wherein the first substrate comprises: an inorganic insulating film (132; see at least paragraph 0045) located between the transparent substrate (110) and the pixel electrode (140); and a capacitance electrode (136) located between the inorganic insulating film and the pixel electrode, the organic insulating film (134) is located between the inorganic insulating film and the capacitance electrode, and the capacitance electrode is in contact with the organic insulating film (134).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Kim et al. in order to suppress degradation in display quality and improve the aperture ratio. 
Regarding claim 3, Kim et al. (figures 1-4I) discloses wherein the first substrate comprises a metal line (portion of 136) electrically connected to the capacitance electrode (130), and the organic insulating film is located in at least one of a location between the scanning line and the metal line and a location between the signal line and the metal line (figure 4I).
Claims 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Sato et al.; further in view of; in view of Nagai et al. (US 2009/0237600).
Regarding claims 7 and 12, Yang et al. as modified by Sato et al. teaches the organic insulating layer being the light shielding film.  However, Yang et al. as modified by Sato et al. is silent regarding a light shielding film on the upper substrate.  Nagai et al. (in at least paragraph 0048; figure 1) teaches wherein the second substrate comprises a light-shielding layer overlapping the switching element, the organic insulating film comprises a first side surface located close to the light-emitting element and a second side surface located on an opposite side from the first side surface, and the light-shielding layer overlaps the second side surface (41 and 42).  Given the teachings of Nagai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light shielding film as taught by Nagai et al. in order to achieve a LCD unit having a higher image quality.
Regarding claim 9, Yamazaki et al. (in at least paragraph 0022; figure 11B) teaches a spacer located between the organic insulating film and the light-shielding layer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Sato et al. and Nagai et al.; in view of Kim et al. (US 5,850,271; hereinafter Kim’271).
Regarding claim 8, Yang et al. as modified by Sato et al. and Nagai et al. teaches the limitation as shown in the rejection of claim 7 above.  However, Yang et al. as modified by Sato et al. and Nagai et al. is silent regarding wherein the second substrate comprises a common electrode, and the light-shielding layer is a conductive layer having resistance lower than that of the common electrode and is electrically connected to the common electrode.  Kim’271 (in at least column 6, lines 40-50; figure 9) teaches wherein the second substrate comprises a common electrode, and the light-shielding layer is a conductive layer having resistance lower than that of the common electrode and is electrically connected to the common electrode.  Given the teachings of Kim’271, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding film as taught by Kim’271 in order to reduce sheet resistance of the common electrode and eliminate crosstalk without additional process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871